The world is constantly 
changing and the pace of change is increasing every 
year. The world is a very different place today compared 
to 10 years ago when the Millennium Development 
Goals were set. But it is important to understand the 
nature of the changes and to draw the right conclusions, 
because only then will we be able to have an influence 
and shape our own future.

We are seeing the fastest reduction in poverty in 
human history. Child death rates have fallen, meaning 
that 14,000 fewer children are dying every day. Deaths 
from malaria and tuberculosis are decreasing. New 
HIV infections are declining. People are living longer. 
One hundred years ago, the average life expectancy in 
Sweden was less than 60 years. Today, many children 
born in my country will live to celebrate their 100th 
birthday. Those are truly amazing developments.

The world economy is growing. This year, 
developing and emerging countries’ share of the world 
economy will surpass the share of developed countries. 
In 10 years’ time, they will dominate the growing world 
economy.

We see the same pattern in expanding global trade 
flows. The share of developing countries’ exports 
has grown substantially and now accounts for almost 
half of all exports in the world. That creates jobs and 
growth for everyone and increases global equality. 
Technological change is also rapid. Seeking information 
from the other side of the globe is now part of everyday 
life for many people, not only for the privileged few. As 
an example, the number of mobile phone users has risen 
from fewers than 1 billion to more than 6 billion. But 
challenges are still abundant, and it is crucial that we 
intensify our efforts to achieve the existing Millennium 
Development Goals.

Sweden continues to contribute 1 per cent of its gross 
national income to official development assistance. 
Sweden is a firm believer in multilateral organizations, 
in international cooperation and in the United Nations. 
The United Nations plays a key role in coordinating our 
efforts towards the Millennium Development Goals. We 
believe that together we can become hopeful instead of 
helpless. Therefore, Sweden contributes approximately 
$1.2 billion yearly to the United Nations system. That 
makes us the second biggest contributor per capita to 
the United Nations in the world — that is something we 
are very proud of.

In addition to the existing Millennium Development 
Goals, we must also work to establish a strong post-
2015 development agenda, with the objective of 
eradicating extreme poverty, raising standards of 
living for everyone and offering equal opportunities 
to everyone. In that regard, I would like to draw the 
Assembly’s attention to the three areas that I believe are 
central to human and economic development: gender 
equality, democracy and free trade. Those areas have 
the capacity to influence developments in many other 
areas at the same time. 

When I addressed the General Assembly two 
years ago (see A/66/PV.19), I spoke about the most 
important human rights failure of all — the one that 
affects the largest number of human beings, namely 
gender inequality. I want to raise that issue once again, 
because that challenge is as present and as urgent today 
as before.

Gender equality is first and foremost a question 
of ensuring the same human, economic and social 
rights for half of the world’s population, something that 
should be self-evident. Every year, 1 billion women are 
still subject to sexual or physical violence. Women are 
still refused equal access to health services, including 
sexual and reproductive health and rights. Every day 
800 women still die from preventable complications 
related to pregnancy and childbirth. Legal restrictions 
still exist preventing women from owning, inheriting 
and acquiring property in many countries. Many girls 
and women are still refused access to schools and 
education. For many women the idea that a Government 
would have more female than male ministers, like in 
Sweden, seems utopian. Many of those women are not 
even allowed to vote.

Against that background, Sweden was one of the 
countries that gave strong support to creating the entity 
UN-Women and is today one of its biggest donors. It 
is our firm belief that by ensuring gender equality one 
also improves a country’s productivity and economy 
and the rule of law. Educating girls and women leads 
directly to an increase in a country’s economic output. 
Educated mothers place higher value on schooling for 
their children. Closing the gap between male and female 
employment rates increases a country’s gross domestic 
product substantially. Increased participation by women 
in politics and business leads to clear improvements for 



the public good and to less corruption. The inclusion 
of women in peace processes makes peace easier and 
more stable. Let me be very clear: it is simply neither 
acceptable nor very smart to discriminate against 
women and girls.

To achieve sustainable development, we need 
a democratic governance that encompasses all 
individuals. We need a system that covers not only 
the State, but also the private sector and civil society 
organizations. We need a governing system that is 
accountable and transparent with regard to its actions. 
Nevertheless, nearly one third of the world’s population 
lives under authoritarian rule, a serious barrier to 
development. With the growing economic power in 
many developing countries comes an opportunity and 
a responsibility to use that power wisely and for the 
common good of everyone. 

Every person’s human rights must be respected, 
regardless of origin, religion, handicap, gender, sexual 
preference or transsexual identity. Only then will 
society reap the benefits of all human resources. Only 
when people can freely express their political opinions 
and freely participate in a thriving civil society can 
they truly participate in the lives of their communities. 
That also applies to freedom on the Internet. Only 
with functioning courts do people feel safe to make 
investments and develop their businesses. Only with 
respect for the rule of law can we tackle organized 
crime and corruption. Only with democratic principles 
can we ensure freedom from conflict and violence.

Violence and oppression in all their forms are 
among the main threats to the development of people 
and the development of societies. We know that it takes, 
on average, seven years to fight a civil war, and 17 years 
to recover from a war. That is why conflict is sometimes 
called “development in reverse”. As we speak, there 
are several major ongoing conflicts, resulting in death 
and suffering, hunger and disease, and rape and sexual 
violence. Those conflicts are depriving men, women 
and children of their right to a prosperous life and a 
future of hope. A focus on fragile States will remain 
necessary.

The civil war raging in Syria for more than two 
years must come to an end. Those responsible for 
systematic violations of human rights, including those 
responsible for the use of chemical weapons, must 
be held accountable. The conflict must, however, be 
handled within the United Nations system. There is an 
urgent need for a political solution to the conflict and a 
transition to a free and democratic Syria.

It is time for a new era in which countries in 
conflict can join the rest of the world in achieving the 
Millennium Development Goals. For that, we need a 
strong United Nations and a well-functioning Security 
Council.

I want to thank all peacekeepers and peacebuilders 
of the United Nations for their efforts and sacrifices. 
Sweden will further contribute to and participate 
in those efforts. We also give strong support to the 
areas of democracy, human rights and freedom from 
violence. Sweden is one of biggest donors to the Office 
of the High Commissioner for Human Rights. We are 
trying to help out though humanitarian assistance for 
the crisis in Syria and by receiving refugees. This year 
alone we have welcomed 16,000 Syrians to Sweden.

Let me mention a third area that we need to focus on 
in the post-2015 development agenda, namely, trade and 
competition. Protectionism is very expensive. It raises 
prices and lowers standards of living. Let me illustrate 
this by a striking example. According to the World 
Trade Organization, consumers and Governments in 
rich countries pay $350 billion per year supporting 
agriculture. That is enough to fly their 41 million dairy 
cows first class around the world.

Allow me to mention some other, maybe more down-
to-earth, examples. When competition was introduced 
for mobile phone companies in some countries, the 
cost of calls fell by 30 to 50 per cent. Studies show that 
lowering service barriers by one third under the Doha 
Development Agenda would raise developing countries’ 
incomes by approximately $60 billion. Unfortunately, 
progress in the Doha Development Round has been 
slow. But the good news is that many countries are 
doing what they can to liberalize trade through regional 
agreements instead, because they know that that will 
benefit their economies.

The two free trade agreements now being 
negotiated — between the United States and the 
European Union and between the United States and a 
number of countries in Asia and Latin America — will 
cover two-thirds of world trade. That will create jobs 
and growth. Sweden is one of the countries within 
the European Union working the hardest to get the 
transatlantic deal in place. Freer trade and openness 
also mean that new impulses and trends affect a country 
faster. That puts pressure on reform in countries and 



companies to meet global competition. Sweden is an 
example of that.

Trade has made it possible for us to double our 
economic output. Our companies have learned that they 
must consistently take on new trends and technology 
in order to stay competitive. If they did not, our gross 
domestic product and standard of living would fall 
significantly. Let us also remember how important 
trade is for peaceful relations. To put it very simply, 
no sales person wants to start a war against a country 
where he has customers. That would be a bad business 
strategy, so trade promotes peace.

Climate change continues, leading to extreme 
weather conditions in many parts of the world and 
the loss of lives and very high costs for society. The 
European Union’s and the United States’ emissions are 
falling, but overall global emissions are increasing. 
That is why all countries need to contribute to the 
international efforts in the fight against climate change. 
The European Union and the United States cannot solve 
the problem of climate change on their own, when 
they only account for around 25 per cent of today’s 
emissions.

The international structures we have to deal 
with climate change commitments are unfortunately 
obsolete. We need a new agreement that ensures that all 
major emitters make commitments that are sufficient 
so that we can reach the two-degree target.

It is our duty to strive for a society and a world 
that gives everybody the possibility to create his or 
her own future. That is what every woman, every man, 
every girl and every boy deserves. Let me underline 
that it is in the very interests of every country, because 
people are the real wealth of a nation. The Millennium 
Development Goals have been very successful in 
coordinating and focusing our efforts on the areas where 
progress has been most urgent. Now we need to prepare 
for tomorrow. In doing that, Sweden is convinced, the 
United Nations will play a very important role. We will 
continue our strong support to the Organization.
